EXHIBIT 10.6

Prepared by, and after recording

return to:

Melissa A. Johnson, Esq.

Krooth & Altman LLP

1850 M Street, NW, Suite 400

Washington,  DC 20036 

MULTIFAMILY DEED OF TRUST,

ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT

AND FIXTURE FILING

(TENNESSEE)

Maximum Principal Indebtedness for Tennessee

Recording Tax Purposes is $9,940,000.00

NOTICE PURSUANT TO SECTIONS 47‑9‑323 AND 47‑28‑104 OF TENNESSEE CODE ANNOTATED.
 THIS SECURITY INSTRUMENT SECURES OBLIGATORY ADVANCES AND IS FOR COMMERCIAL
PURPOSES PURSUANT TO SECTION 47‑28‑101, ET SEQ, OF THE TENNESSEE CODE ANNOTATED.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

 

Tennessee

06-12

© 2012 Fannie Mae

 

 

 

--------------------------------------------------------------------------------

 

 

MULTIFAMILY DEED OF TRUST,

ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT

AND FIXTURE FILING

This MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (as amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Security Instrument”) dated as of May
22, 2014, is executed by STAR AT SPRING HILL, LLC, a limited liability company
organized and existing under the laws of Delaware (“Borrower”), to William L.
Rosenberg, as trustee (“Trustee”), for the benefit of BERKELEY POINT CAPITAL
LLC, a limited liability company organized and existing under the laws of
Delaware as beneficiary (“Lender”).

This Security Instrument covers property or goods herein described that are, or
are to become so affixed to real property described in Exhibit A hereto so as to
become fixtures and also constitutes a fixture filing under Sections 47‑9‑334
and 47‑9‑502 of Tennessee Code Annotated, and is to be filed in the real estate
records.  The names of the debtor (the “Borrower” herein) and the secured party
(the “Lender” herein), the mailing address of the secured party from which
information concerning the security interest may be obtained, the mailing
address of the debtor, and a statement indicating the types, or describing the
items, of collateral are stated herein in compliance with Section 47‑9‑502 of
the Tennessee Code Annotated, as amended.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 1

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



 

Borrower, in consideration of (i) the loan in the original principal amount of
$9,940,000 (the “Mortgage Loan”)evidenced by that certain Multifamily Note dated
as of the date of this Security Instrument, executed by Borrower and made
payable to the order of Lender (as amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Note”), (ii) that certain Multifamily
Loan and Security Agreement dated as of the date of this Security Instrument,
executed by and between Borrower and Lender (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”), and
(iii) the trust created by this Security Instrument, and to secure to Lender the
repayment of the Indebtedness (as defined in this Security Instrument), and all
renewals, extensions and modifications thereof, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents (as defined
in the Loan Agreement), excluding the Environmental Indemnity Agreement (as
defined in this Security Instrument), irrevocably and unconditionally mortgages,
grants, warrants, conveys, bargains, sells, and assigns to Trustee, in trust,
for benefit of Lender, with power of sale and right of entry and possession, the
Mortgaged Property (as defined in this Security Instrument), including the real
property located in Maury County, State of Tennessee, and described in Exhibit A
attached to this Security Instrument and incorporated by reference (the “Land”),
to have and to hold such Mortgaged Property unto Trustee and Trustee’s
successors and assigns, forever; Borrower hereby releasing, relinquishing and
waiving, to the fullest extent allowed by law, all rights and benefits, if any,
under and by virtue of the homestead exemption laws of the Property Jurisdiction
(as defined in this Security Instrument), if applicable.

Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to mortgage, grant,
warrant, convey, bargain, sell, and assign the Mortgaged Property, and that the
Mortgaged Property is not encumbered by any Lien (as defined in this Security
Instrument) other than Permitted Encumbrances (as defined in this Security
Instrument).  Borrower covenants that Borrower will warrant and defend the title
to the Mortgaged Property against all claims and demands other than Permitted
Encumbrances.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 2

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



THIS SECURITY INSTRUMENT IS GIVEN FOR COMMERCIAL PURPOSES AND FOR THE PURPOSE OF
CREATING A LIEN ON THE MORTGAGED PROPERTY IN ORDER TO SECURE NOT ONLY ANY
EXISTING INDEBTEDNESS OR ADVANCES MADE CONTEMPORANEOUSLY WITH THE EXECUTION
HEREOF, BUT ALSO FUTURE ADVANCES, WHETHER SUCH ADVANCES ARE OBLIGATORY, OR TO BE
MADE AT THE OPTION OF LENDER, OR BOTH, AND WHETHER MADE BEFORE OR AFTER DEFAULT
OR MATURITY OR OTHER SIMILAR EVENTS, TO THE SAME EXTENT AS IF SUCH FUTURE
ADVANCES WERE MADE ON THE DATE OF THE EXECUTION OF THIS SECURITY INSTRUMENT,
ALTHOUGH THERE MAY BE NO ADVANCE MADE AT THE TIME OF THE EXECUTION HEREOF AND
ALTHOUGH THERE MAY BE NO INDEBTEDNESS OUTSTANDING AT THE TIME ANY ADVANCE IS
MADE AS PROVIDED BY T.C.A. SECTION 47‑28‑102.  THIS NOTICE REFERENCING
OBLIGATORY FUTURE ADVANCES IS FOR PURPOSES OF COMPLYING WITH T.C.A.
SECTION 47‑28‑104 AND NO OTHER INFERENCE IS TO BE PRESUMED HEREUNDER.
NOTWITHSTANDING THE REDUCTION OF THE AMOUNT(S) SECURED HEREBY AT ANY TIME TO
ZERO, THIS SECURITY INSTRUMENT SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL SUCH
TIME AS RELEASE OR SATISFACTION THEREOF IS FILED OR RECORDED BY LENDER.

Borrower, and by their acceptance hereof, each of Trustee and Lender covenants
and agrees as follows:

1. Defined Terms.

Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement.    All terms used and not
specifically defined herein, but which are otherwise defined by the UCC, shall
have the meanings assigned to them by the UCC.  The following terms, when used
in this Security Instrument, shall have the following meanings:

“Condemnation Action” means any action or proceeding, however characterized or
named, relating to any condemnation or other taking, or conveyance in lieu
thereof, of all or any part of the Mortgaged Property, whether direct or
indirect.

“Enforcement Costs”  means all expenses and costs, including reasonable
attorneys’ fees and expenses, fees and out-of-pocket expenses of expert
witnesses and costs of investigation, incurred by Lender as a result of any
Event of Default under the Loan Agreement or in connection with efforts to
collect any amount due under the Loan Documents, or to enforce the provisions of
the Loan Agreement or any of the other Loan Documents, including those incurred
in post-judgment collection efforts and in any bankruptcy or insolvency
proceeding (including any action for relief from the automatic stay of any
bankruptcy proceeding or Foreclosure Event) or judicial or non-judicial
foreclosure proceeding, to the extent permitted by law.

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 3

Tennessee

06-12

© 2012 Fannie Mae





 

 

--------------------------------------------------------------------------------

 

 



“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the date of this Security Instrument, executed by Borrower
to and for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time.

“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.

“Event of Default” has the meaning set forth in the Loan Agreement.

“Fixtures” means all Goods that are so attached or affixed to the Land or the
Improvements as to constitute a fixture under the laws of the Property
Jurisdiction.

“Goods”  means all of Borrower’s present and hereafter acquired right, title and
interest in all goods which are used now or in the future in connection with the
ownership, management, or operation of the Land or the Improvements or are
located on the Land or in the Improvements, including inventory; furniture;
furnishings; machinery, equipment, engines, boilers, incinerators, and installed
building materials; systems and equipment for the purpose of supplying or
distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring, and conduits used in connection with radio, television, security,
fire prevention, or fire detection, or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus; plumbing systems; water
heaters, ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers, and other appliances; light fixtures, awnings, storm
windows, and storm doors; pictures, screens, blinds, shades, curtains, and
curtain rods; mirrors, cabinets, paneling, rugs, and floor and wall coverings;
fences, trees, and plants; swimming pools; exercise equipment; supplies; tools;
books and records (whether in written or electronic form); websites, URLs,
blogs, and social network pages; computer equipment (hardware and software); and
other tangible personal property which is used now or in the future in
connection with the ownership, management, or operation of the Land or the
Improvements or are located on the Land or in the Improvements.

“Imposition Deposits”  means deposits in an amount sufficient to accumulate with
Lender the entire sum required to pay the Impositions when due.

“Impositions” means

(a) any water and sewer charges which, if not paid, may result in a lien on all
or any part of the Mortgaged Property;

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 4

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



(b)the premiums for fire and other casualty insurance, liability insurance, rent
loss insurance and such other insurance as Lender may require under the Loan
Agreement;

(c)Taxes; and

(d)amounts for other charges and expenses assessed against the Mortgaged
Property which Lender at any time reasonably deems necessary to protect the
Mortgaged Property, to prevent the imposition of liens on the Mortgaged
Property, or otherwise to protect Lender’s interests, all as reasonably
determined from time to time by Lender.

“Improvements”  means the buildings, structures, improvements, and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements, facilities, and additions and other
construction on the Land.

“Indebtedness” means the principal of, interest on, and all other amounts due at
any time under the Note, the Loan Agreement, this Security Instrument or any
other Loan Document (other than the Environmental Indemnity Agreement and
Guaranty), including Prepayment Premiums, late charges, interest charged at the
Default Rate, and accrued interest as provided in the Loan Agreement and this
Security Instrument, advances, costs and expenses to perform the obligations of
Borrower or to protect the Mortgaged Property or the security of this Security
Instrument, all other monetary obligations of Borrower under the Loan Documents
(other than the Environmental Indemnity Agreement), including amounts due as a
result of any indemnification obligations, and any Enforcement Costs.

“Land”  means the real property described in Exhibit A.

“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals thereof.

“Lien” means any claim or charge against property for payment of a debt or an
amount owed for services rendered, including any mortgage, deed of trust, deed
to secure debt, security interest, tax lien, any materialman’s or mechanic’s
lien, or any lien of a Governmental Authority, including any lien in connection
with the payment of utilities, or any other encumbrance.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 5

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



“Mortgaged Property” means all of Borrower’s present and hereafter acquired
right, title and interest, if any, in and to all of the following:

(a)the Land;

(b)the Improvements;

(c)the Personalty;

(d)current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements,
rights‑of‑way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefitting the Land or
the Improvements, or both, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated;

(e)insurance policies relating to the Mortgaged Property (and any unearned
premiums) and all proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender’s
requirements;

(f)awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land, the Improvements, the
Personalty, or any other part of the Mortgaged Property, including any awards or
settlements resulting from (1) Condemnation Actions, (2) any damage to the
Mortgaged Property caused by governmental action that does not result in a
Condemnation Action, or (3) the total or partial taking of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property under
the power of eminent domain or otherwise and including any conveyance in lieu
thereof;

(g)contracts, options and other agreements for the sale of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property
entered into by Borrower now or in the future, including cash or securities
deposited to secure performance by parties of their obligations;

(h)Leases and Lease guaranties, letters of credit and any other supporting
obligation for any of the Leases given in connection with any of the Leases, and
all Rents;

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 6

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



(i)earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Mortgage Loan and, if Borrower is a cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or residents;

(j)Imposition Deposits;

(k)refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Security Instrument is dated);

(l)tenant security deposits;

(m)names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property;

(n)Collateral Accounts and all Collateral Account Funds;

(o)products, and all cash and non-cash proceeds from the conversion, voluntary
or involuntary, of any of the above into cash or liquidated claims, and the
right to collect such proceeds; and

(p)all of Borrower’s right, title and interest in the oil, gas, minerals,
mineral interests, royalties, overriding royalties, production payments, net
profit interests and other interests and estates in, under and on the Mortgaged
Property and other oil, gas and mineral interests with which any of the
foregoing interests or estates are pooled or unitized.

“Permitted Encumbrance”  means only the easements, restrictions and other
matters listed in a schedule of exceptions to coverage in the Title Policy and
Taxes for the current tax year that are not yet due and payable.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 7

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



 

“Personalty” means all of Borrower’s present and hereafter acquired right, title
and interest in all Goods, accounts, choses of action, chattel paper, documents,
general intangibles (including Software), payment intangibles, instruments,
investment property, letter of credit rights, supporting obligations, computer
information, source codes, object codes, records and data, all telephone numbers
or listings, claims (including claims for indemnity or breach of warranty),
deposit accounts and other property or assets of any kind or nature related to
the Land or the Improvements now or in the future, including operating
agreements, surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements,
and all other intangible property and rights relating to the operation of, or
used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land.

“Prepayment Premium” has the meaning set forth in the Loan Agreement.

“Property Jurisdiction” means the jurisdiction in which the Land is located.

“Rents” means all rents (whether from residential or non-residential space),
revenues and other income from the Land or the Improvements, including subsidy
payments received from any sources, including payments under any “Housing
Assistance Payments Contract” or other rental subsidy agreement (if any),
parking fees, laundry and vending machine income and fees and charges for food,
health care and other services provided at the Mortgaged Property, whether now
due, past due, or to become due, and tenant security deposits.

“Software” means a computer program and any supporting information provided in
connection with a transaction relating to the program.  The term does not
include any computer program that is included in the definition of Goods.

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, may become a lien, on the Land or the Improvements or any taxes upon any
Loan Document.

“Title Policy” has the meaning set forth in the Loan Agreement.

“UCC” means the Uniform Commercial Code in effect in the Property Jurisdiction,
as amended from time to time.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 8

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



 

“UCC Collateral” means any or all of that portion of the Mortgaged Property in
which a security interest may be granted under the UCC and in which Borrower has
any present or hereafter acquired right, title or interest.

2. Security Agreement; Fixture Filing.

(a) To secure to Lender, the repayment of the Indebtedness, and all renewals,
extensions and modifications thereof, and the performance of the covenants and
agreements of Borrower contained in the Loan Documents, Borrower hereby pledges,
assigns, and grants to Lender a continuing security interest in the UCC
Collateral.  This Security Instrument constitutes a security agreement and a
financing statement under the UCC.  This Security Instrument also constitutes a
financing statement pursuant to the terms of the UCC with respect to any part of
the Mortgaged Property that is or may become a Fixture under applicable law, and
will be recorded as a “fixture filing” in accordance with the UCC. Borrower
hereby authorizes Lender to file financing statements, continuation statements
and financing statement amendments in such form as Lender may require to perfect
or continue the perfection of this security interest without the signature of
Borrower.  If an Event of Default has occurred and is continuing, Lender shall
have the remedies of a secured party under the UCC or otherwise provided at law
or in equity, in addition to all remedies provided by this Security Instrument
and in any Loan Document.  Lender may exercise any or all of its remedies
against the UCC Collateral separately or together, and in any order, without in
any way affecting the availability or validity of Lender’s other remedies.  For
purposes of the UCC, the debtor is Borrower and the secured party is
Lender.  The name and address of the debtor and secured party are set forth
after Borrower’s signature below which are the addresses from which information
on the security interest may be obtained.

(b) Borrower represents and warrants that:  (1) Borrower maintains its chief
executive office at the location set forth after Borrower’s signature below, and
Borrower will notify Lender in writing of any change in its chief executive
office within five (5) days of such change; (2) Borrower is the record owner of
the Mortgaged Property; (3) Borrower’s state of incorporation, organization, or
formation, if applicable, is as set forth on Page 1 of this Security Instrument;
(4) Borrower’s exact legal name is as set forth on Page 1 of this Security
Instrument; (5) Borrower’s organizational identification number, if applicable,
is as set forth after Borrower’s signature below; (6) Borrower is the owner of
the UCC Collateral subject to no liens, charges or encumbrances other than the
lien hereof; (7) except as expressly provided in the Loan Agreement, the UCC
Collateral will not be removed from the Mortgaged Property without the consent
of Lender; and (8) no financing statement covering any of the UCC Collateral or
any proceeds thereof is on file in any public office except pursuant hereto.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 9

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



(c) All property of every kind acquired by Borrower after the date of this
Security Instrument which by the terms of this Security Instrument shall be
subject to the lien and the security interest created hereby, shall immediately
upon the acquisition thereof by Borrower and without further conveyance or
assignment become subject to the lien and security interest created by this
Security Instrument.  Nevertheless, Borrower shall execute, acknowledge, deliver
and record or file, as appropriate, all and every such further deeds of trust,
mortgages, deeds to secure debt, security agreements, financing statements,
assignments and assurances as Lender shall require for accomplishing the
purposes of this Security Instrument and to comply with the rerecording
requirements of the UCC.

3. Assignment of Leases and Rents; Appointment of Receiver; Lender in
Possession.

(a) As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Leases and Rents.  It is the
intention of Borrower to establish present, absolute and irrevocable transfers
and assignments to Lender of all Leases and Rents and to authorize and empower
Lender to collect and receive all Rents without the necessity of further action
on the part of Borrower.  Borrower and Lender intend the assignments of Leases
and Rents to be effective immediately and to constitute absolute present
assignments, and not assignments for additional security only.  Only for
purposes of giving effect to these absolute assignments of Leases and Rents, and
for no other purpose, the Leases and Rents shall not be deemed to be a part of
the Mortgaged Property.  However, if these present, absolute and unconditional
assignments of Leases and Rents are not enforceable by their terms under the
laws of the Property Jurisdiction, then each of the Leases and Rents shall be
included as part of the Mortgaged Property, and it is the intention of Borrower,
in such circumstance, that this Security Instrument create and perfect a lien on
each of the Leases and Rents in favor of Lender, which liens shall be effective
as of the date of this Security Instrument.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 10

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



 

(b) Until an Event of Default has occurred and is continuing, but subject to the
limitations set forth in the Loan Documents, Borrower shall have a revocable
license to exercise all rights, power and authority granted to Borrower under
the Leases (including the right, power and authority to modify the terms of any
Lease, extend or terminate any Lease, or enter into new Leases, subject to the
limitations set forth in the Loan Documents), and to collect and receive all
Rents, to hold all Rents in trust for the benefit of Lender, and to apply all
Rents to pay the Monthly Debt Service Payments and the other amounts then due
and payable under the other Loan Documents, including Imposition Deposits, and
to pay the current costs and expenses of managing, operating and maintaining the
Mortgaged Property, including utilities and Impositions (to the extent not
included in Imposition Deposits), tenant improvements and other capital
expenditures.  So long as no Event of Default has occurred and is continuing
(and no event which, with the giving of notice or the passage of time, or both,
would constitute an Event of Default has occurred and is continuing), the Rents
remaining after application pursuant to the preceding sentence may be retained
and distributed by Borrower free and clear of, and released from, Lender’s
rights with respect to Rents under this Security Instrument.

 

(c) If an Event of Default has occurred and is continuing, without the necessity
of Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, by a receiver, or by any other manner or proceeding permitted
by the laws of the Property Jurisdiction, the revocable license granted to
Borrower pursuant to Section 30 shall automatically terminate, and Lender shall
immediately have all rights, powers and authority granted to Borrower under any
Lease (including the right, power and authority to modify the terms of any such
Lease, or extend or terminate any such Lease) and, without notice, Lender shall
be entitled to all Rents as they become due and payable, including Rents then
due and unpaid.  During the continuance of an Event of Default, Borrower
authorizes Lender to collect, sue for and compromise Rents and directs each
tenant of the Mortgaged Property to pay all Rents to, or as directed by, Lender,
and Borrower shall, upon Borrower’s receipt of any Rents from any sources, pay
the total amount of such receipts to Lender.  Although the foregoing rights of
Lender are self-effecting, at any time during the continuance of an Event of
Default, Lender may make demand for all Rents, and Lender may give, and Borrower
hereby irrevocably authorizes Lender to give, notice to all tenants of the
Mortgaged Property instructing them to pay all Rents to Lender.  No tenant shall
be obligated to inquire further as to the occurrence or continuance of an Event
of Default, and no tenant shall be obligated to pay to Borrower any amounts that
are actually paid to Lender in response to such a notice.  Any such notice by
Lender shall be delivered to each tenant personally, by mail or by delivering
such demand to each rental unit.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 11

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



 

(d) If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender’s security or the solvency of Borrower, and
even in the absence of waste, enter upon, take and maintain full control of the
Mortgaged Property, and may exclude Borrower and its agents and employees
therefrom, in order to perform all acts that Lender, in its discretion,
determines to be necessary or desirable for the operation and maintenance of the
Mortgaged Property, including the execution, cancellation or modification of
Leases, the collection of all Rents (including through use of a lockbox, at
Lender’s election), the making of repairs to the Mortgaged Property and the
execution or termination of contracts providing for the management, operation or
maintenance of the Mortgaged Property, for the purposes of enforcing this
assignment of Rents, protecting the Mortgaged Property or the security of this
Security Instrument and the Mortgage Loan, or for such other purposes as Lender
in its discretion may deem necessary or desirable.

(e) Notwithstanding any other right provided Lender under this Security
Instrument or any other Loan Document, if an Event of Default has occurred and
is continuing, and regardless of the adequacy of Lender’s security or Borrower’s
solvency, and without the necessity of giving prior notice (oral or written) to
Borrower, Lender may apply to any court having jurisdiction for the appointment
of a receiver for the Mortgaged Property to take any or all of the actions set
forth in Section 3.  If Lender elects to seek the appointment of a receiver for
the Mortgaged Property at any time after an Event of Default has occurred and is
continuing, Borrower, by its execution of this Security Instrument, expressly
consents to the appointment of such receiver, including the appointment of a
receiver ex parte, if permitted by applicable law.  Borrower consents to
shortened time consideration of a motion to appoint a receiver.  Lender or the
receiver, as applicable, shall be entitled to receive a reasonable fee for
managing the Mortgaged Property and such fee shall become an additional part of
the Indebtedness.  Immediately upon appointment of a receiver or Lender’s entry
upon and taking possession and control of the Mortgaged Property, possession of
the Mortgaged Property and all documents, records (including records on
electronic or magnetic media), accounts, surveys, plans, and specifications
relating to the Mortgaged Property, and all security deposits and prepaid Rents,
shall be surrendered to Lender or the receiver, as applicable.  If Lender or
receiver takes possession and control of the Mortgaged Property, Lender or
receiver may exclude Borrower and its representatives from the Mortgaged
Property.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 12

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



 

(f) The acceptance by Lender of the assignments of the Leases and Rents pursuant
to this Section 3 shall not at any time or in any event obligate Lender to take
any action under any Loan Document or to expend any money or to incur any
expense.  Lender shall not be liable in any way for any injury or damage to
person or property sustained by any Person in, on or about the Mortgaged
Property.  Prior to Lender’s actual entry upon and taking possession and control
of the Land and Improvements, Lender shall not be:

(1) obligated to perform any of the terms, covenants and conditions contained in
any Lease (or otherwise have any obligation with respect to any Lease);

(2) obligated to appear in or defend any action or proceeding relating to any
Lease or the Mortgaged Property; or

(3) responsible for the operation, control, care, management or repair of the
Mortgaged Property or any portion of the Mortgaged Property.

The execution of this Security Instrument shall constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and shall be that of Borrower, prior to such actual
entry and taking possession and control by Lender of the Land and Improvements.

(g) Lender shall be liable to account only to Borrower and only for Rents
actually received by Lender.  Lender shall not be liable to Borrower, anyone
claiming under or through Borrower or anyone having an interest in the Mortgaged
Property by reason of any act or omission of Lender under this Section 3, and
Borrower hereby releases and discharges Lender from any such liability to the
fullest extent permitted by law, provided that Lender shall not be released from
liability that occurs as a result of Lender’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction pursuant to a
final, non-appealable court order.  If the Rents are not sufficient to meet the
costs of taking control of and managing the Mortgaged Property and collecting
the Rents, any funds expended by Lender for such purposes shall be added to, and
become a part of, the principal balance of the Indebtedness, be immediately due
and payable, and bear interest at the Default Rate from the date of disbursement
until fully paid.  Any entering upon and taking control of the Mortgaged
Property by Lender or the receiver, and any application of Rents as provided in
this Security Instrument, shall not cure or waive any Event of Default or
invalidate any other right or remedy of Lender under applicable law or provided
for in this Security Instrument or any Loan Document.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 13

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



4. Protection of Lender’s Security.

If Borrower fails to perform any of its obligations under this Security
Instrument or any other Loan Document, or any action or proceeding is commenced
that purports to affect the Mortgaged Property, Lender’s security, rights or
interests under this Security Instrument or any Loan Document (including eminent
domain, insolvency, code enforcement, civil or criminal forfeiture, enforcement
of Environmental Laws, fraudulent conveyance or reorganizations or proceedings
involving a debtor or decedent), Lender may, at its option, make such
appearances, disburse or pay such sums and take such actions, whether before or
after an Event of Default or whether directly or to any receiver for the
Mortgaged Property, as Lender reasonably deems necessary to perform such
obligations of Borrower and to protect the Mortgaged Property or Lender’s
security, rights or interests in the Mortgaged Property or the Mortgage Loan,
including:

(a) paying fees and out-of-pocket expenses of attorneys, accountants, inspectors
and consultants;

(b) entering upon the Mortgaged Property to make repairs or secure the Mortgaged
Property;

(c) obtaining (or force-placing) the insurance required by the Loan Documents;
and

(d) paying any amounts required under any of the Loan Documents that Borrower
has failed to pay.

Any amounts so disbursed or paid by Lender shall be added to, and become part
of, the principal balance of the Indebtedness, be immediately due and payable
and bear interest at the Default Rate from the date of disbursement until fully
paid.  The provisions of this Section 4 shall not be deemed to obligate or
require Lender to incur any expense or take any action.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 14

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



5. Default; Acceleration; Remedies.

(a) If an Event of Default has occurred and is continuing,  Lender, at its
option, may declare the Indebtedness to be immediately due and payable without
further demand, and may either with or without entry or taking possession as
herein provided or otherwise, proceed by suit or suits at law or in equity or
any other appropriate proceeding or remedy  to enforce payment of the Mortgage
Loan;  to foreclose this Security Instrument judicially or non-judicially by the
STATUTORY power of sale granted herein;  to enforce or exercise any right under
any Loan Document; and  to pursue any one (1)or more other remedies provided in
this Security Instrument or in any other Loan Document or otherwise afforded by
applicable law.  Each right and remedy provided in this Security Instrument or
any other Loan Document is distinct from all other rights or remedies under this
Security Instrument or any other Loan Document or otherwise afforded by
applicable law, and each shall be cumulative and may be exercised concurrently,
independently, or successively, in any order.  Borrower has the right to bring
an action to assert the nonexistence of an Event of Default or any other defense
of Borrower to acceleration and sale.

(b) Borrower acknowledges that the power of sale granted in this Security
Instrument may be exercised or directed by Lender without prior judicial
hearing.  In the event Lender invokes the power of sale:

(1) Lender shall send to Borrower and any other Persons required to receive such
notice, written notice of Lender’s election to cause the Mortgaged Property to
be sold.  Borrower hereby authorizes and empowers Trustee to take possession of
the Mortgaged Property, or any part thereof, and hereby grants to Trustee a
power of sale and authorizes and empowers Trustee to sell (or, in the case of
the default of any purchaser, to resell) the Mortgaged Property or any part
thereof, in compliance with applicable law, including compliance with any and
all notice and timing requirements for such sale;

(2) Trustee without demand on Borrower shall sell the Mortgaged Property at the
time and place and under the terms designated in the notice of sale at public
auction to the highest bidder.  Trustee shall have the authority to determine
the terms of the sale, subject to applicable law.  In connection with any such
sale, the whole of the Mortgaged Property may be sold in one (1) parcel as an
entirety or in separate lots or parcels at the same or different times.  Lender
shall have the right to become the purchaser at any such sale. Trustee shall be
entitled to receive fees and expenses from such sale not to exceed the amount
permitted by applicable law;

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 15

Tennessee

06-12

© 2012 Fannie Mae





 

 

--------------------------------------------------------------------------------

 

 



(3) within a reasonable time after the sale, Trustee shall deliver to the
purchaser of the Mortgaged Property a deed or such other appropriate conveyance
document conveying the Mortgaged Property so sold without any express or implied
covenant or warranty.  The recitals in such deed or document shall be prima
facie evidence of the truth of the statements made in those recitals; and

(4) the outstanding principal amount of the Mortgage Loan and the other
Indebtedness, if not previously due, shall be and become immediately due and
payable without demand or notice of any kind.  If the Mortgaged Property is sold
for an amount less than the amount outstanding under the Indebtedness, the
deficiency shall be determined by the purchase price at the sale or
sales.  Borrower waives all rights, claims, and defenses with respect to
Lender’s ability to obtain a deficiency judgment.

(c) Trustee shall apply the proceeds of any sale in the following order:

(1) to all costs and expenses of the sale, including Trustee’s fees not to
exceed five percent (5%) of the gross sale price, attorneys’ fees and costs of
title evidence;

(2) to the Indebtedness in such order as Lender, in Lender’s discretion,
directs; and

(3) the excess, if any, to the person or persons legally entitled to the excess.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 16

Tennessee

06-12

© 2012 Fannie Mae





 

 

--------------------------------------------------------------------------------

 

 



(d) In connection with the exercise of Lender’s rights and remedies under this
Security Instrument and any other Loan Document, there shall be allowed and
included as Indebtedness:   all expenditures and expenses authorized by
applicable law and all other expenditures and expenses which may be paid or
incurred by or on behalf of Lender for reasonable legal fees, appraisal fees,
outlays for documentary and expert evidence, stenographic charges and
publication costs;  all expenses of any environmental site assessments,
environmental audits, environmental remediation costs, appraisals, surveys,
engineering studies, wetlands delineations, flood plain studies, and any other
similar testing or investigation deemed necessary or advisable by Lender
incurred in preparation for, contemplation of or in connection with the exercise
of Lender’s rights and remedies under the Loan Documents; and  costs (which may
be reasonably estimated as to items to be expended in connection with the
exercise of Lender’s rights and remedies under the Loan Documents) of procuring
all abstracts of title, title searches and examinations, title insurance
policies, and similar data and assurance with respect to title as Lender may
deem reasonably necessary either to prosecute any suit or to evidence the true
conditions of the title to or the value of the Mortgaged Property to bidders at
any sale which may be held in connection with the exercise of Lender’s rights
and remedies under the Loan Documents.  All expenditures and expenses of the
nature mentioned in this Section 0, and such other expenses and fees as may be
incurred in the protection of the Mortgaged Property and rents and income
therefrom and the maintenance of the lien of this Security Instrument, including
the fees of any attorney employed by Lender in any litigation or proceedings
affecting this Security Instrument, the Note, the other Loan Documents, or the
Mortgaged Property, including bankruptcy proceedings, any Foreclosure Event, or
in preparation of the commencement or defense of any proceedings or threatened
suit or proceeding, or otherwise in dealing specifically therewith, shall be so
much additional Indebtedness and shall be immediately due and payable by
Borrower, with interest thereon at the Default Rate until paid.

(e) Any action taken by Trustee or Lender pursuant to the provisions of this
Section 0 shall comply with the laws of the Property Jurisdiction.  Such
applicable laws shall take precedence over the provisions of this Section 0, but
shall not invalidate or render unenforceable any other provision of any Loan
Document that can be construed in a manner consistent with any applicable
law.  If any provision of this Security Instrument shall grant to Lender
(including Lender acting as a mortgagee-in-possession), Trustee or a receiver
appointed pursuant to the provisions of this Security Instrument any powers,
rights or remedies prior to, upon, during the continuance of or following an
Event of Default that are more limited than the powers, rights, or remedies that
would otherwise be vested in such party under any applicable law in the absence
of said provision, such party shall be vested with the powers, rights, and
remedies granted in such applicable law to the full extent permitted by law.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 17

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



6. Waiver of Statute of Limitations and Marshaling.

Borrower hereby waives the right to assert any statute of limitations as a bar
to the enforcement of the lien of this Security Instrument or to any action
brought to enforce any Loan Document.  Notwithstanding the existence of any
other security interests in the Mortgaged Property held by Lender or by any
other party, Lender shall have the right to determine the order in which any or
all of the Mortgaged Property shall be subjected to the remedies provided in
this Security Instrument and/or any other Loan Document or by applicable
law.  Lender shall have the right to determine the order in which any or all
portions of the Indebtedness are satisfied from the proceeds realized upon the
exercise of such remedies.  Borrower, for itself and all who may claim by,
through, or under it, and any party who now or in the future acquires a security
interest in the Mortgaged Property and who has actual or constructive notice of
this Security Instrument waives any and all right to require the marshaling of
assets or to require that any of the Mortgaged Property be sold in the inverse
order of alienation or that any of the Mortgaged Property be sold in parcels (at
the same time or different times) in connection with the exercise of any of the
remedies provided in this Security Instrument or any other Loan Document, or
afforded by applicable law.

7. Waiver of Redemption; Rights of Tenants.

(a) Borrower hereby covenants and agrees that it will not at any time apply for,
insist upon, plead, avail itself, or in any manner claim or take any advantage
of, any appraisement, stay, exemption or extension law or any so-called
“Moratorium Law” now or at any time hereafter enacted or in force in order to
prevent or hinder the enforcement or foreclosure of this Security Instrument.
Without limiting the foregoing:

(1) Borrower for itself and all Persons who may claim by, through, or under
Borrower, hereby expressly waives any so-called “Moratorium Law” and any and all
rights of reinstatement and redemption, if any, under any order or decree of
foreclosure of this Security Instrument, it being the intent hereof that any and
all such “Moratorium Laws,” and all rights of reinstatement and redemption,
including equity of redemption, of Borrower and of all other Persons claiming
by, through, or under Borrower are and shall be deemed to be hereby waived to
the fullest extent permitted by applicable law, including the right of
redemption granted by T.C.A. Section 66‑8‑101;

(2) Borrower shall not invoke or utilize any such law or laws or otherwise
hinder, delay or impede the execution of any right, power remedy herein or
otherwise granted or delegated to Lender but will suffer and permit the
execution of every such right, power and remedy as though no such law or laws
had been made or enacted; and

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 18

Tennessee

06-12

© 2012 Fannie Mae





 

 

--------------------------------------------------------------------------------

 

 



 

(3) if Borrower is a trust, Borrower represents that the provisions of this
Section 7 (including the waiver of reinstatement and redemption rights) were
made at the express direction of Borrower’s beneficiaries and the persons having
the power of direction over Borrower, and are made on behalf of the trust estate
of Borrower and all beneficiaries of Borrower, as well as all other persons
mentioned above.

(b) Lender shall have the right to foreclose subject to the rights of any tenant
or tenants of the Mortgaged Property having an interest in the Mortgaged
Property prior to that of Lender.  The failure to join any such tenant or
tenants of the Mortgaged Property as party defendant or defendants in any such
civil action or the failure of any decree of foreclosure and sale to foreclose
their rights shall not be asserted by Borrower as a defense in any civil action
instituted to collect the Indebtedness, or any part thereof or any deficiency
remaining unpaid after foreclosure and sale of the Mortgaged Property, any
statute or rule of law at any time existing to the contrary notwithstanding.

8. Notice.

(a) All notices under this Security Instrument shall be:

(1) in writing, and shall be  delivered, in person,  mailed, postage prepaid,
either by registered or certified delivery, return receipt requested, or  sent
by overnight express courier;

(2) addressed to the intended recipient at its respective address set forth at
the end of this Security Instrument; and

(3) deemed given on the earlier to occur of:

(A) the date when the notice is received by the addressee; or

(B) if the recipient refuses or rejects delivery, the date on which the notice
is so refused or rejected, as conclusively established by the records of the
United States Postal Service or such express courier service.

(b) Any party to this Security Instrument may change the address to which
notices intended for it are to be directed by means of notice given to the other
party in accordance with this Section 8.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 19

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



 

(c) Any required notice under this Security Instrument which does not specify
how notices are to be given shall be given in accordance with this Section 8.

9. Mortgagee-in-Possession.

Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred in this Security Instrument shall not be construed to make
Lender a mortgagee-in-possession of the Mortgaged Property so long as Lender has
not itself entered into actual possession of the Land and Improvements.

10. Release.

Upon payment in full of the Indebtedness, Lender shall cause the release of this
Security Instrument and Borrower shall pay Lender’s costs incurred in connection
with such release.

11. Substitute Trustee.

Lender, at Lender’s option, may from time to time remove Trustee and appoint a
successor trustee to any Trustee appointed hereunder by an instrument recorded
in the county in which this Security Instrument is recorded.  Without conveyance
of the Mortgaged Property, the successor trustee shall succeed to all the title,
power and duties conferred upon the Trustee in this Security Instrument and by
applicable law.

12. Tennessee State Specific Provisions.

(a) Lender has not consented and will not consent to any contract or to any work
or to the furnishing of any materials which might be deemed to create a lien or
liens superior to the lien of this Security Instrument, either under
Section 66‑11‑108 of Tennessee Code Annotated, or otherwise.

(b) Borrower waives the necessity of Trustee appointed hereunder, or any
successor in trust, making oath or giving bond.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 20

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



13. Governing Law; Consent to Jurisdiction and Venue.

This Security Instrument shall be governed by the laws of the Property
Jurisdiction without giving effect to any choice of law provisions thereof that
would result in the application of the laws of another jurisdiction.  Borrower
agrees that any controversy arising under or in relation to this Security
Instrument shall be litigated exclusively in the Property Jurisdiction.  The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies that arise
under or in relation to any security for the Indebtedness.  Borrower irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.

14. Miscellaneous Provisions.

(a) This Security Instrument shall bind, and the rights granted by this Security
Instrument shall benefit, the successors and assigns of Lender.  This Security
Instrument shall bind, and the obligations granted by this Security Instrument
shall inure to, any permitted successors and assigns of Borrower under the Loan
Agreement.  If more than one (1) person or entity signs this Security Instrument
as Borrower, the obligations of such persons and entities shall be joint and
several.  The relationship between Lender and Borrower shall be solely that of
creditor and debtor, respectively, and nothing contained in this Security
Instrument shall create any other relationship between Lender and Borrower.  No
creditor of any party to this Security Instrument and no other person shall be a
third party beneficiary of this Security Instrument or any other Loan Document.

(b) The invalidity or unenforceability of any provision of this Security
Instrument or any other Loan Document shall not affect the validity or
enforceability of any other provision of this Security Instrument or of any
other Loan Document, all of which shall remain in full force and effect.  This
Security Instrument contains the complete and entire agreement among the parties
as to the matters covered, rights granted and the obligations assumed in this
Security Instrument.  This Security Instrument may not be amended or modified
except by written agreement signed by the parties hereto.

(c) The following rules of construction shall apply to this Security Instrument:

(1) The captions and headings of the sections of this Security Instrument are
for convenience only and shall be disregarded in construing this Security
Instrument.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 21

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



 

(2) Any reference in this Security Instrument to an “Exhibit” or “Schedule” or a
“Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Security Instrument or to a Section or Article of this Security Instrument.

(3) Any reference in this Security Instrument to a statute or regulation shall
be construed as referring to that statute or regulation as amended from time to
time.

(4) Use of the singular in this Security Instrument includes the plural and use
of the plural includes the singular.

(5) As used in this Security Instrument, the term “including” means “including,
but not limited to” or “including, without limitation,” and is for example only,
and not a limitation.

(6) Whenever Borrower’s knowledge is implicated in this Security Instrument or
the phrase “to Borrower’s knowledge” or a similar phrase is used in this
Security Instrument, Borrower’s knowledge or such phrase(s) shall be interpreted
to mean to the best of Borrower’s knowledge after reasonable and diligent
inquiry and investigation.

(7) Unless otherwise provided in this Security Instrument, if Lender’s approval,
designation, determination, selection, estimate, action or decision is required,
permitted or contemplated hereunder, such approval, designation, determination,
selection, estimate, action or decision shall be made in Lender’s sole and
absolute discretion.

(8) All references in this Security Instrument to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.

(9) “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

15. Time is of the Essence.

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Security Instrument and the other Loan Documents, time is of
the essence. 

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 22

Tennessee

06-12

© 2012 Fannie Mae





 

 

--------------------------------------------------------------------------------

 

 



 

16. WAIVER OF TRIAL BY JURY.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(BY ITS ACCEPTANCE HEREOF) (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS SECURITY INSTRUMENT OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH OF BORROWER AND LENDER,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

ATTACHED EXHIBITS.  The following Exhibits are attached to this Security
Instrument and incorporated fully herein by reference:

|X|Exhibit ADescription of the Land (required)

|   |Exhibit BModifications to Security Instrument

[Remainder of Page Intentionally Blank]

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page 23

Tennessee

06-12

© 2012 Fannie Mae

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Security Instrument
under seal (where applicable) or has caused this Security Instrument to be
signed and delivered by its duly authorized representative under seal (where
applicable).  Where applicable law so provides, Borrower intends that this
Security Instrument shall be deemed to be signed and delivered as a sealed
instrument.

 

 

 

BORROWER:

 

 

 

STAR AT SPRING HILL, LLC

 

a Delaware limited liability company

 

 

 

By:

STEADFAST APARTMENT ADVISOR, LLC
a Delaware limited liability company
Manager

 

 

 

 

By:

/s/ Kevin J. Keating

(SEAL)

 

 

Name:

Kevin J. Keating

 

 

 

Title:

Treasurer

 

 

ACKNOWLEGDMENT

 

 

 

 

 

 

 

 

 

 

 

 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGEMENT

 

File No:     

 

STATE OF

CALIFORNIA

)SS

APN No:

 

COUNTY OF

ORANGE

)

 

 

On

May 20, 2014

before me,

MONA SALAMA

, Notary Public, personally appeared

 

Kevin J. Keating

 

 

who proved to me on the basis of satisfactory evidence to be the persons whose
names are subscribed to the within instrument and acknowledged to me that they
executed the same in their authorized capacities, and that by their signatures
on the instrument the persons, or the entity upon behalf of which the persons
acted, executed the instrument.

 

 

 

 

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

 

 

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature 

/s/ Mona Salama

Picture 2 [c219-20140522ex10623d2e4g1.jpg]

 

 

 

 

 

This area for official notarial seal

 

 

 

 

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page S-1

Tennessee

06-12

© 2012 Fannie Mae

Star at Spring Hill, LLC

 

 

 

 

5528300

 





 

 

--------------------------------------------------------------------------------

 

 



 

 

The name, chief executive office and organizational identification number of
Borrower (as Debtor under any applicable Uniform Commercial Code) are:

Debtor Name/Record Owner: Star at Spring Hill, LLC

Debtor Chief Executive Office Address:

c/o Steadfast Companies

18100 Von Karman Avenue, Suite 500

Irvine, California 92612

Debtor Organizational ID Number: 5528300

 

The name and chief executive office of Lender (as Secured Party) are:

Secured Party Name: Berkeley Point Capital, LLC

Secured Party Chief Executive Office Address:

4550 Montgomery Avenue, Suite 1100

Bethesda, Maryland 20814

Notice Address:

Attention: Director Loan Servicing
One Beacon Street, 14th Floor
Boston, Massachusetts 02108

 

 

Trustee:

William L. Rosenberg

414 Union Street, Suite 1205

Nashville, Tennessee 37219

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page S-2

Tennessee

06-12

© 2012 Fannie Mae

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

DESCRIPTION OF THE LAND

TRACT I

 

LOCATED IN THE THIRD (3RD) CIVIL DISTRICT OF MAURY COUNTY, TENNESSEE, BEING LOT
NO. 57 OF SPRING HILL TOWN CENTER, AS SHOWN ON PLAT OF RECORD IN PLAT BOOK 7,
PAGES 398-400, AS REVISED IN PLAT BOOK 8, PAGES 282-284, REGISTER'S OFFICE FOR
MAURY COUNTY, TENNESSEE, AND BEING MORE PARTICULARLY DESCRIBED, AS FOLLOWS,
TO-WIT:

 

BEGINNING AT A POINT ON THE SOUTHERN MARGIN OF BEECHCROFT ROAD, SAID POINT BEING
N 89° 02' 36" E, 511.84 FEET FROM THE INTERSECTION OF TOWN CENTER PARKWAY AND
BEECHCROFT ROAD;

 

THENCE, FROM POINT OF BEGINNING WITH THE SOUTHERN MARGIN OF BEECHCROFT ROAD, N
89° 02' 36" E, 100.00 FEET TO A POINT;

 

THENCE, LEAVING SAID ROAD WITH THE WESTERN BOUNDARY OF A PARCEL CONVEYED TO
ALEXANDER KOGEN, OF RECORD IN BOOK 391, PAGE 85, S 00° 49' 13" E, 165.43 FEET TO
A POINT;

 

THENCE, WITH THE SOUTHERN BOUNDARY OF SAID KOGEN PROPERTY AND THE SOUTHERN
BOUNDARY OF A PARCEL CONVEYED TO RANDAL BIGGERS OF RECORD IN BOOK 747, PAGE 778,
AND A PARCEL CONVEYED TO JAMES PIPKINS OF RECORD IN BOOK 377, PAGE 66, R.O.M.C.,
N 89° 16' 51" E, 230.32 FEET TO A POINT;

 

THENCE, WITH THE SOUTHERN BOUNDARY OF SAID PIPKINS PARCEL, S 88° 50' 56" E,
98.45 FEET TO A POINT;

 

THENCE, WITH SAID SOUTHERN BOUNDARY OF PIPKINS AND THE SOUTHERN BOUNDARY OF A
PARCEL CONVEYED TO DON GRAY OF RECORD IN BOOK 825, PAGE 22, R.O.M.C., N 89° 15'
44" E, 109.06 FEET TO A POINT;

 

THENCE, N 83° 08' 39" E, 50.10 FEET TO A POINT;

 

THENCE, WITH THE WESTERN BOUNDARY OF A PARCEL CONVEYED TO THE CITY OF SPRING
HILL OF RECORD IN BOOK 743, PAGE 623, R.O.M.C., S 16° 30' 46" E, 179.85 FEET TO
A POINT;

 

THENCE, S 74° 08' 49", E, 162.42 FEET TO A POINT, SAID POINT BEING A POINT ON
THE WESTERN BOUNDARY OF A PARCEL CONVEYED TO MAURY COUNTY BOARD OF EDUCATION OF
RECORD IN BOOK 745, PAGE 268, R.O.M.C.;

 

THENCE, WITH SAID COUNTY PROPERTY, S 14° 25' 53" E, 299.41 FEET TO A POINT;

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page A-1

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



 

THENCE, S 63° 03' 41" E, 313.00 FEET TO A POINT;

 

THENCE, N 53° 16' 44" E, 258.00 FEET TO A POINT:

 

THENCE, S 15° 59' 04" E, 173.51 FEET TO A POINT;

 

THENCE, S 03° 14' 34" W, 342.90 FEET TO A POINT, SAID POINT BEING ON THE
NORTHERN BOUNDARY OF LOT 61 OF SPRING HILL TOWN CENTER SUBDIVISION OF RECORD IN
PLAT BOOK 8, PAGE 282, R.O.M.C.;

 

THENCE, WITH THE COMMON LINE BETWEEN SAID LOTS 61 AND 57, S 73° 44' 13" W,
110.34 FEET TO A POINT;

THENCE, N 69° 57' 21" W, 301.50 FEET TO A POINT, SAID POINT BEING A POINT ON A
MANHOLE COVER;

 

THENCE, N 53° 30' 53" W, 90.00 FEET TO A POINT, SAID POINT BEING THE
NORTHWESTERN CORNER OF LOT 60 OF SAID SPRING HILL TOWN CENTER;

 

THENCE, WITH THE WESTERN MARGIN OF SAID LOT 60 WITH A CURVE TO THE RIGHT 109.38
FEET TO A POINT, SAID CURVE HAVING A CENTRAL ANGLE OF 20° 39' 05", A RADIUS OF
303.46 FEET, A TANGENT OF 55.29 FEET, AND A CHORD OF S 38° 07' 52" W, 109.34
FEET;

 

THENCE, S 57° 08' 13" W, 22.64 FEET TO A POINT;

 

THENCE, WITH A CURVE TO THE LEFT 111.37 FEET TO A POINT, SAID CURVE HAVING A
CENTRAL ANGLE OF 38° 00' 41", A RADIUS OF 167.87 FEET, A TANGENT OF 57.82 FEET,
AND A CHORD OF S 38° 07' 52" W, 109.34 FEET;

 

THENCE, WITH A CURVE TO THE RIGHT 40.78 FEET TO A POINT, SAID CURVE HAVING A
CENTRAL ANGLE OF 93° 27' 34", A RADIUS OF 25.00 FEET, A TANGENT OF 20.56 FEET,
AND A CHORD OF S 27° 36' 15" E, 36.41 FEET, SAID POINT BEING ON THE NORTHERN
MARGIN OF KEDRON ROAD;

 

THENCE, WITH THE NORTH MARGIN OF KEDRON ROAD, WITH A CURVE TO THE LEFT, 119.45
FEET, SAID CURVE HAVING A CENTRAL ANGLE OF 09° 55' 07", A RADIUS OF 690.00 FEET,
A TANGENT OF 59.87 FEET, AND A CHORD OF N 79° 17' 35" W, 119.30 FEET;

 

THENCE, WITH SAID ROAD N 84° 15' 08" W, 7.19 FEET TO A POINT, SAID POINT BEING A
COMMON FRONT CORNER BETWEEN LOTS 49 AND 57;

 

THENCE, WITH THE COMMON LINE BETWEEN SAID LOTS, WITH A CURVE TO THE LEFT, 35.25
FEET TO A POINT, SAID CURVE HAVING A CENTRAL ANGLE OF 80° 46' 32", A RADIUS OF
25.00 FEET, A TANGENT OF 21.27 FEET, AND A CHORD OF N 55° 21' 36" E, 32.40 FEET;

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page A-2

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



 

THENCE, CONTINUING WITH SAID COMMON LINE BETWEEN LOTS 57 AND 49 WITH A CURVE TO
THE RIGHT 182.41 FEET TO A POINT, SAID CURVE HAVING A CENTRAL ANGLE OF 42° 09'
52", A RADIUS OF 247.87 FEET, A TANGENT OF 95.56 FEET, AND A CHORD OF N 36° 03'
16" E, 178.32 FEET;

 

THENCE, N 57° 08' 13" E, 22.64 FEET TO A POINT;

 

THENCE, WITH A CURVE TO THE RIGHT, 11.00 FEET TO A POINT, SAID CURVE HAVING A
CENTRAL ANGLE OF 02° 49' 15", A RADIUS OF 223.45 FEET, A TANGENT OF 5.50 FEET,
AND A CHORD OF N 55° 43' 35" E, 11.00 FEET;

 

THENCE, N 04° 23' 29" E, 32.55 FEET TO A POINT, SAID POINT BEING A COMMON CORNER
BETWEEN LOTS 49 AND 57;

 

THENCE, WITH THE COMMON LINE BETWEEN SAID LOTS, N 53° 27' 33" W, 290.00 FEET TO
A POINT;

 

THENCE, N 75° 04' 01" W, 170.00 FEET TO A POINT;

 

THENCE, S 83° 38' 45" W, 200.61 FEET TO A POINT;

 

THENCE, N 43° 31' 24" W, 270.00 FEET TO A POINT;

 

THENCE, S 89° 54' 52" W, 114.91 FEET TO A POINT, SAID POINT BEING A COMMON
CORNER BETWEEN LOTS 49 AND 57 AND ALSO A POINT ON THE EASTERN MARGIN OF LOT 47;

 

THENCE, WITH SAID COMMON LINE N 00° 05' 08" W, 262.41 FEET TO A POINT, SAID
POINT BEING ON THE SOUTHERN MARGIN OF LOT 46;

 

THENCE, WITH SAID LOT 46, N 89° 47' 38" E, 90.28 FEET TO A POINT, SAID POINT
BEING THE SOUTHEAST CORNER OF LOT 46;

 

THENCE, WITH THE EASTERN MARGIN OF LOT 46, N 00° 57' 24" W, 348.99 FEET TO THE
POINT OF BEGINNING.

 

INCLUDED IN THE ABOVE DESCRIBED TRACT OF LAND BUT SPECIFICALLY EXCLUDED
THEREFROM IS THAT CERTAIN TRACT OR PARCEL OF LAND CONVEYED TO THE TOWN OF SPRING
HILL BY DEED OF RECORD IN BOOK 1463, PAGE 831, REGISTER'S OFFICE FOR MAURY
COUNTY, TENNESSEE, AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS, TO-WIT:

 

BEING LAND IN THE THIRD CIVIL DISTRICT, SPRING HILL, MAURY COUNTY, TENNESSEE,
LOCATED GENERALLY SOUTH OF BEECHCROFT ROAD, NORTH OF HIGHWAY 31 (MAIN STREET)
BETWEEN MAURY HILL DRIVE AND KEDRON PARKWAY AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page A-3

Tennessee

06-12

© 2012 Fannie Mae

 





 

 

--------------------------------------------------------------------------------

 

 



 

BEGINNING AT AN IRON PIN FOUND AT THE NORTHEAST CORNER OF LOT 61, SPRING HILL,
TOWN CENTER, AS OF RECORD IN PLAT BOOK 8, PAGE 283, R.O.M.C., SAID PIN BEING IN
THE WESTERLY LINE OF THE MAURY COUNTY BOARD OF EDUCATION, AS OF RECORD IN DEED
BOOK 665, PAGE 230, R.O.M.C.;

 

THENCE, LEAVING SAID WESTERLY LINE OF THE MAURY COUNTY BOARD OF EDUCATION WITH
THE NORTHERLY PROPERTY LINE OF SAID LOT 61, S 73 DEG. 44 MIN. 13 SEC. W, 11.96
FEET TO THE TOP OF CREEK BANK;

 

THENCE, GENERALLY FOLLOWING THE TOP OF CREEK BANK THE FOLLOWING FOUR CALLS:

 

N 21 DEG. 25 MIN. 00 SEC. W, 8.12 FEET TO A POINT;

 

N 00 DEG. 25 MIN. 54 SEC. W, 170.08 FEET TO A POINT;

 

N 27 DEG. 25 MIN. 57 SEC. W, 93.36 FEET TO A POINT;

 

N 23 DEG. 43 MIN. 58 SEC. E, 72.21 FEET TO A POINT;

 

THENCE, LEAVING SAID TOP OF BANK, N 68 DEG. 44 MIN. 14 SEC. E, 52.65 FEET TO AN
IRON PIN FOUND IN THE WESTERLY LINE OF THE MAURY COUNTY BOARD OF EDUCATION, AS
OF RECORD IN DEED BOOK 665, PAGE 230, R.O.M.C.;

 

THENCE WITH THE WESTERLY LINE OF THE MAURY COUNTY BOARD OF EDUCATION, S 03 DEG.
14 MIN. 34 SEC. W, 342.90 FEET TO THE POINT OF BEGINNING.

 

BEING PART OF THE SAME PROPERTY CONVEYED TO STAR AT SPRING HILL, LLC, A DELAWARE
LIMITED LIABILITY COMPANY BY DEED OF RECORD IN BOOK _______, PAGE _____, IN THE
REGISTER'S OFFICE, MAURY COUNTY, TENNESSEE.

 

TAX MAP 025, PARCEL 013

ADDRESS: 200 KEDRON PARKWAY, SPRING HILL, TN

 

TRACT II

 

EASEMENTS BENEFITTING TRACT I CONTAINED IN THE DECLARATION OF EASEMENTS,
RESTRICTIVE COVENANTS AND OWNER'S ASSOCIATION OF RECORD IN BOOK 763, PAGE 545,
REGISTER'S OFFICE FOR MAURY COUNTY, TENNESSEE, AS AMENDED BY FIRST AMENDMENT TO
DECLARATION OF EASEMENTS, RESTRICTIVE COVENANTS AND OWNER'S ASSOCIATION OF
RECORD IN BOOK 797, PAGE 498, SAID REGISTER'S OFFICE.

 

 

 

 

Fannie Mae Multifamily Security Instrument

Form 6025.TN

Page A-4

Tennessee

06-12

© 2012 Fannie Mae

 



 

 

--------------------------------------------------------------------------------